Citation Nr: 1455078	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  12-29 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION
			
Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In June 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Video Conference hearing.  A transcript of this hearing is of record.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's diagnosed tinnitus disability had its onset in service or is otherwise etiologically related to his active service.

CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran asserts that he has tinnitus that is related to exposure to loud noise (acoustic trauma) during service.  At the June 2014 Board hearing, the Veteran credibly testified regarding having continuous symptoms of tinnitus since his discharge from active service.  While the evidence of record includes a December 2011 VA audiology examination which states that the Veteran denied having tinnitus, the Veteran submitted a September 2012 private audiology evaluation which reflects a40+ year history of tinnitus.  Moreover, in the December 2011 rating decision, the RO granted service connection for bilateral hearing loss based on in-service noise exposure.

Accordingly, with the resolution of reasonable doubt in the favor of the Veteran, the Board finds that the criteria for service connection for tinnitus are met.  See 38 U.S.C.A. § 1507; 38 C.F.R. §§ 3.102.  

The nature and extent of this disability caused by service is not currently before the Board.


ORDER

Service connection for tinnitus, is granted.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


